Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020, 04/23/2020, 07/08/2020, 08/17/2020, 10/21/2020, and 01/20/2021 was filed before the mailing date of the notice of allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references do not disclose “converting one or more messages from the first agent to the preferred content format for communication to the user device via the first communication channel; maintaining the dialog session between the first agent and the user device; identifying an updated context of the dialog session; determining, based on the updated context of the dialog session and the plurality of content formats of the first communication channel, a second preferred content format to utilize during the dialog session; and converting one or more messages from the first agent to the second preferred content format for communication to the user device via the first communication channel.”

U.S. Patent Application Publication 2017/0118341 A1 to Kelly et al. discloses a method and system to optimize active transactions of an agent. The optimized active transactions are performed using a prioritizing device of a contact center includes determining a first priority value of an incoming transaction, the incoming transaction included in a user request received by the contact center, the incoming transaction requiring utilization of a real-time communication channel.  When the first priority value is greater than a predetermined threshold value, the method includes identifying an agent device associated with the contact center to process the incoming transaction, said agent device currently processing an ongoing transaction.  The method includes transferring the ongoing transaction from the agent device.
U.S. Patent Application Publication 2018/0137295 A1 to Sharma discloses a method and system to provide for the selective establishment and use of secure communication channels to facilitate the exchange of data objects containing potentially sensitive information in a network environment.
U.S. Patent Application Publication 2005/0135595 A1 to Bushey et al. discloses a method and system to identify modality of the requested communications and to obtain a profile of the customer. The method and system further route customer 
U.S. Patent Application Publication 2016/0191705 A1 to Kumar et al. discloses a method and system for configuring a contact center for the content provider that includes a contact center telephone number, an agent pool, and an interaction site, the interaction site enabling communications between a user device and a communications system over any of multiple communications channels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2/26/2021